Citation Nr: 0724224	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for residuals of a low 
back injury. 

7.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In April 2007, the veteran appeared before the undersigned 
for a hearing at the Central Office in Washington D.C.  At 
such hearing, he expressly withdrew the issues of entitlement 
to service connection for residuals of a left ear injury and 
entitlement to nonservice connected pension.  Accordingly, 
these issues are no longer before the Board.

Subsequent to the Travel Board hearing, additional medical 
evidence in support of his claim and a waiver of his right to 
have this new evidence initially considered by the RO was 
received at the Board.  See 38 C.F.R. §§ 19.31, 20.1304.  
Moreover, the claims on appeal involve the issues of whether 
the veteran's claimed disorders are causally connected with 
his period of active duty service and whether he currently 
has PTSD as a result of an inservice stressor.  The newly 
submitted evidence shows only ongoing treatment and no 
finding of PTSD.  Thus, this evidence is not pertinent to the 
issues of a nexus to service and a current finding of PTSD 
and it has no bearing on the issues on appeal.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss by VA standards.

2.  There is no nexus between service and the currently 
diagnosed tinnitus.

3.  The veteran's hepatitis C was not caused by his active 
military service from January 1952 to May 1954.

4.  The veteran's stomach disorder, to include 
gastroesophageal reflux disease (GERD), was not caused by his 
active military service from January 1952 to May 1954.

5.  The veteran's current left knee disorder, diagnosed as 
osteoarthritis, began many years after service and was not 
caused by any incident of service.

6.  The veteran's current chronic low back pain began many 
years after service and was not caused by any incident of 
service.

7.  There is no evidence of a current diagnosis of 
degenerative joint disease of multiple joints and the 
veteran's osteoarthritis began many years after service and 
was not caused by any incident of service.

8.  The veteran does not have PTSD as the result of disease 
or injury during active service.



CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  Service connection for hepatitis C is not established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for a stomach disorder is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

7.  Service connection for degenerative joint disease of 
multiple joints is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), peptic ulcers, and arthritis, 
which develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A determination of 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Hearing Loss and Tinnitus

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran's service and post service medical records are 
silent with respect to findings or complaints of hearing 
loss.

On the VA audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
5
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted the veteran's 
military noise exposure as occasional shooting and tank 
repair and his post service noise exposure as fork lift 
operator and step builder.  The examiner further noted that 
the veteran wore ear plugs during his post service noise 
exposure.  The diagnosis was mild high frequency 
sensorineural hearing loss in each ear at 6000 and 8000 Hertz 
only.  The examiner commented that this high frequency 
hearing loss is most likely not due to noise exposure.  

Given these results, the veteran does not have impaired 
hearing by VA standards.  In Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) ,the United States Court of Appeals for 
Veterans Claims held that the regulation prohibited an award 
of service connection where audiometric test scores are 
within the established limits.  Therefore, in the absence of 
evidence demonstrating that the veteran has hearing loss by 
VA standards service connection is not warranted and his 
claim must be denied.

As to the veteran's claim for service connection for 
tinnitus, he testified at a hearing before the undersigned in 
April 2007.  He reported that his occupational specialty in 
service was field artillery.  In addition, during his 
February 2005 VA audiological evaluation, he reported that 
his chief complaint was ringing in both ears since 1965 and 
that the circumstances of onset were unknown.  The examiner 
commented that it is as likely as not that the tinnitus is 
due to the same cause as the hearing loss and, as noted 
above, the examiner concluded that the veteran's hearing loss 
is not due to noise exposure; thus, the logical conclusion 
from these comments is that the veteran's tinnitus is not due 
to noise exposure.  

The veteran's Form DD 214 reveals that he served as field 
artillery repairman in service, but service medical records 
show no abnormality of the ears.  Although service records 
confirm the veteran's exposure to noise, there are no 
references to complaints of tinnitus/ringing in the ears in 
the service or post service medical records.

With no medical record of tinnitus in service, or for years 
thereafter, and given the foregoing adverse medical opinion 
showing there is no connection between the veteran's current 
tinnitus and noise exposure in service, a basis upon which to 
establish service connection for the claimed disability has 
not been presented and the veteran's claim must be denied.  
The Board must find that the post-service medical record and 
service medical record outweigh the veteran's contentions and 
the fact that the veteran was clearly exposed to loud noise 
during service more than 40 years ago.

Hepatitis C and GERD

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 223, 225 
(1992).  The veteran has current diagnoses of hepatitis C and 
a stomach disorder identified as GERD.  Therefore he has 
disabilities for VA purposes.

The veteran's service medical records are negative for any 
diagnosis of or treatment for hepatitis C or recurrent 
stomach complaints.  The veteran's service medical records, 
showing no evidence of hepatitis C or GERD, provide negative 
evidence against these claims.  

Similarly, and most importantly, post service medical 
records, which reflect treatment for hepatitis C and findings 
of GERD many years after service, do not provide a link 
between the veteran's current disabilities from hepatitis C 
and GERD and his period of active military service.  Without 
such a link, the veteran's claims cannot be granted.  

In all claims, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

As the record does not show that the veteran's stomach 
symptoms have been diagnosed as peptic ulcers, there is no 
evidence of a diagnosis of peptic ulcer within a compensable 
degree within one year of the veteran's discharge from active 
duty and the weight of the evidence is against presumptive 
service connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

Moreover, during his April 2007 hearing, the veteran could 
not identify any causes for his hepatitis C or stomach 
impairment other than the lifestyle choices he was making in 
service and after discharge.  He reported that he had been 
experiencing reflux symptoms since service and that he had 
had his gall bladder removed in 2003 or 2004.  He testified 
that he began drinking excessively in service, became 
dependent on alcohol and drugs, and "finally got clean ... in 
2001." 

In this regard, it is noted that drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d).  Specifically, an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Upon consideration of the foregoing, the Board finds that the 
evidence supports the conclusion that the veteran's hepatitis 
C and stomach disorder were not shown in service or for many 
years thereafter.  Therefore, service connection for 
hepatitis C and a stomach disorder must be denied.  Once 
again, the Board must find that the service and post-service 
medical record indicate conditions that began many years 
after service.

Left Knee, Low Back, Degenerative Joint Disease

The veteran's service medical records show that he was 
treated for a knee injury in May 1964.  X-ray examination was 
negative and the impression was a bruise.  The treatment 
report does not identify whether the bruise was on the left 
or the right knee.  A December 1964 treatment report notes 
that the veteran sought treatment for back pain as a result 
of jumping over a fence.  X-ray examination revealed no 
fracture, the diagnosis was low back contusion, the veteran 
was placed on bed rest, he slowly regained full motion of his 
back, and was released to full duty with no evidence of 
residual back difficulties noted at the time of discharge.  
These records are also silent with respect to recurrent 
complaints of painful joints.  The veteran's May 1965 report 
of separation examination revealed that his lower extremities 
and spine were clinically normal and he reported no left 
knee, low back, or joint complaints.  

The veteran's service medical records, showing knee and low 
back injuries which resolved without residual disability and 
no findings of arthritis, is found to provide negative 
evidence against his claims.  

VA outpatient treatment records reflect that the initial post 
service treatment for joint pain was in January 2003, 
osteoarthritis involving the left knee was in July 2003, and 
osteoarthritis and back pain was in April 2004.  Thus, the 
initial post service complaint for any of the veteran's joint 
related complaints was not until January 2003, approximately 
38 years after his discharge from active duty service, 
providing more factual evidence against this claim, clearly 
indicating that there is no association between the problems 
noted in service and the current disorders.   

As noted above, in the case of a veteran who served for 90 
days or more during peacetime or wartime, service connection 
may be granted on a presumptive basis with evidence of 
manifestation of certain diseases or disorders, such as 
arthritis, to a compensable degree (10 percent or higher) 
within one year after discharge from active service, even 
without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
In the present case, inasmuch as the initial diagnoses of 
osteoarthritis of the left knee was not until July 2003, 
almost 38 years after the veteran's discharge from active 
duty service, and osteoarthritis with respect to other joints 
was not recorded until April 2004, nearly 39 years after his 
discharge from active duty service, service connection for 
osteoarthritis, to include of the left knee, on a presumptive 
basis under 38 C.F.R. § 3.309(a) is not warranted because 
arthritis was not manifest within one year of his service 
discharge.

While VA outpatient treatment records, to include a May 2007 
VA outpatient treatment report, include findings of chronic 
low back pain, it is noted that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The weight of the credible evidence demonstrates that the 
veteran's current left knee, low back, and osteoarthritis, 
began many years after his active duty service and were not 
caused by any incident therein.  These disorders were neither 
incurred in nor aggravated by service.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Special provisions apply if the 
veteran engaged in combat with the enemy, was a prisoner-of-
war, or alleges in-service personal assault.  38 C.F.R. 
§ 3.304(f) (1)-(3).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

In this case, the veteran alleges that he incurred PTSD as a 
result of numerous stressful incidents experienced during 
childhood, prior to his period of active duty service.  Such 
statements only provide evidence against his claim, 
indicating pre-service stressors. 

He also reports one incident, during which he witnessed a 
mugging, which occurred during his period of active duty 
service.  However, his psychiatric treatment records reflect 
his history of childhood trauma and sexual abuse and provide 
diagnoses based upon these incidents.  Simply stated, the 
post-service medical record provides very strong evidence 
against this claim, indicating a disorder with no 
relationship to service.  The April 1999 evaluation provides 
particularly negative evidence against this claim.

The Board finds that service connection for PTSD must be 
denied.  Specifically, the veteran is not currently diagnosed 
as having PTSD.  His service medical records reflect that he 
underwent psychiatric evaluation in May 1965 but no 
psychiatric disease was found.  The veteran's VA and private 
medical records reflect psychiatric diagnoses of depressive 
disorder, drug dependence, alcohol dependence, cocaine 
dependence, and a neurotic disorder.  Service and post 
service medical records are silent with respect to a 
diagnosis of PTSD and, thus, provide negative evidence 
against the veteran's claim.

In any event, even if PTSD were found, the medical 
evaluations in this case clearly indicate pre-service 
stressors, not service stressors. 

Accordingly, the Board finds that the competent medical 
evidence is against a finding that the veteran currently 
suffers from PTSD for VA service connection purposes.

It is noted that the veteran contends that service connection 
is warranted for hearing loss, tinnitus, hepatitis C, a left 
knee disorder, a low back disorder, degenerative joint 
disease of multiple joints, a stomach disorder, and PTSD; 
however, as a layperson, he is not competent to provide an 
opinion on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ).  However, the Board finds 
that a diagnosis of hearing loss for VA compensation 
purposes, the causal connection between the veteran's 
tinnitus and his period of active duty service, and the 
diagnoses of hepatic C, a left knee disorder, a low back 
disorder, degenerative joint disease of multiple joints, a 
stomach disorder, and PTSD are medical determinations and not 
capable of lay observation.  In any event, the Board finds 
that the veteran's statements are outweighed by the service 
and post-service medical record, which show the findings as 
noted above. 

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in December 2004 and provided to 
the appellant prior to the May 2005 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
claims.  Moreover, since the appellant's claims are being 
denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and he has submitted 
lay evidence in the form of his written communications and 
hearing testimony.  The evidence associated with the claims 
file adequately addresses the requirements necessary for 
evaluating the claims decided herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  At 
hearing, the Board addressed the issue of whether any 
additional records could be obtained, with a negative result.  
Simply stated, it was clearly indicated that there were not 
additional records available that would support any of these 
claims.  While additional attempts to obtain information can 
always be undertaken, in light of the record, the Board finds 
that such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
claims for service connection for hepatitis C, a left knee 
disorder, a low back disorder, degenerative joint disease of 
multiple joints, a stomach disorder, and PTSD.  However, the 
Board finds that the evidence, which shows no findings of 
hepatitis C, a left knee disorder, a low back disorder, 
degenerative joint disease of multiple joints, or a stomach 
disorder until many years after the veteran's discharge from 
active duty service and which is silent with respect to 
current findings of PTSD, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant these claims and provide evidence against these 
claims, the Board finds no basis to obtain a VA examination 
or medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

The appeal is denied as to all issues. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


